Citation Nr: 0416859	
Decision Date: 06/25/04    Archive Date: 06/30/04

DOCKET NO.  99-08 329A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Roanoke, Virginia


THE ISSUES

1.  Whether new and material evidence has been received to 
reopen the claim for service connection for residuals of eye 
injury. 

2.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD).   

3.  Whether new and material evidence has been submitted to 
reopen a claim for service connection for schizophrenia.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant

ATTORNEY FOR THE BOARD

M.Cooper, Counsel



INTRODUCTION

The veteran had verified active duty service from March 30, 
1977 until June 24, 1977.  

The record reflects that service connection for residuals of 
eye injury was initially denied by the agency of original 
jurisdiction by rating action dated in June 1989, with 
notification to the veteran in July 1989.  The veteran did 
not file a timely appeal, and the determination became final.  

The current appeal comes before the Board of Veterans' 
Appeals (Board) from a May 1998 RO decision which denied 
service connection for PTSD.  The RO declined to reopen the 
claim for service connection for residuals of an eye injury 
by rating decision dated in July 1999.  The veteran expressed 
dissatisfaction with these determinations and perfected 
timely appeals to the Board.  

The veteran was afforded a hearing before RO personnel at the 
RO in January 1999; the transcript of which is of record.  
The Board remanded the case in December 2000 and January 2004 
for further development, and the case was most recently 
returned to the Board May 2004.  

This appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.  



REMAND

A remand by the Board confers on an appellant the right to VA 
compliance with the terms of the remand order and imposes on 
the Secretary a concomitant duty to ensure compliance with 
those terms.  Stegall v. West, 11 Vet. App. 268, 271 (1998).  
In Stegall the United States Court of Appeals for Veterans 
Claims (Court) held that "where . . . the remand orders of 
the Board . . . are not complied with, the Board itself errs 
in failing to insure compliance."  Id.  

As the veteran's representative has pointed out, this case 
was returned to the Board without any action to carry out the 
instructions contained in the Board's January 2004 remand.  
The Board's January 2004 remand was issued, in part, because 
some of the instructions contained in the December 2000 
remand had not been acted upon.

In the December 2000 and January 2004 remands, the RO was 
directed to develop the record pursuant to VA ADJUDICATION 
PROCEDURE MANUAL M21-1, Part III, Para. 5.14 (now contained 
in 38 C.F.R. § 3.304(f)(3) (2003)), pertaining to claims of 
service connection for PTSD predicated on in-service assault, 
and to schedule the veteran for a psychiatric examination.  

This development has not been performed.  In the supplemental 
statement of the case issued in January 2003, the RO 
determined that, in light of recently acquired evidence, an 
examination was not warranted.  However, as noted above, in 
Stegall, the Court concluded that the Board had erred when it 
considered a claim when the RO had not conformed to the 
dictates of the earlier Board remand.  In its January 2004 
remand the Board again requested that the veteran be afforded 
the required examination.  

In October 1985 the RO denied a claim for service connection 
for acute schizophrenia.  In the December 2000 remand, it was 
found that a January 1988 statement of the veteran 
constituted a notice of disagreement with a December 1987 RO 
decision that declined to reopen the claim for service 
connection for schizophrenia, described as a nervous 
condition.  One of the instructions in the December 2000 and 
January 2004 remands was that the RO issue a statement of the 
case (SOC) in response to the notice of disagreement.  It 
does not appear that the veteran has been issued a SOC as to 
that issue.  The Court has directed that when an appellant 
has submitted a timely notice of disagreement with an adverse 
decision, and the RO has not subsequently issued a statement 
of the case addressing the issue, the Board must remand the 
issue to the RO for issuance of a statement of the case.  
Manlincon v. West, 12 Vet. App. 238, 240-241 (1999).  A 
supplemental statement of the case will not be used to 
announce the RO's decision on an issue not previously 
addressed in a statement of the case or to respond to a 
notice of disagreement on a newly appealed issue that was not 
addressed in the SOC.  38 CFR § 19.31 (2003).  

VA is required to inform claimants of the evidence needed to 
substantiate their claims, of what evidence they are 
responsible for obtaining and of what evidence VA will 
undertake to obtain.  38 U.S.C.A. § 5103(a) (West 2002).  
These notice requirements are not met unless VA can point to 
a specific document in the claims folder.  Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  The veteran has not been 
provided with this notice and final adjudication by the Board 
cannot be undertaken without such notice.  See Quartuccio.  
The case was previously remanded so that the veteran could 
receive the required notice.

Thus, to ensure that VA has met its duty to assist the 
veteran in developing all facts pertinent to his claim, the 
case is REMANDED to the RO for the following development:  

1.  The AMC or RO should send the veteran 
a VCAA notice letter in accordance with 
the provisions of 38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b), with regard to the 
claims on appeal.  

2.  The AMC or RO should comply with the 
special procedures established in VA 
ADJUDICATION PROCEDURE MANUAL M21-1, Part 
III, Para. 5.14 for claims of service 
connection for PTSD based on in-service 
assault (now codified at 38 C.F.R. 
§ 3.304(f)(3)).  

3.  The veteran should be afforded a VA 
psychiatric examination to determine 
whether it is at least as likely as not 
(50 percent probability or more) that he 
has PTSD due to an in-service stressor.  
If a diagnosis of PTSD is deemed 
appropriate, the examiner should explain 
how the diagnostic criteria of the DSM-IV 
are met, to include diagnosis and comment 
upon the link between the current 
symptomatology and one or more of the in-
service stressors found to be 
established.  It is imperative that the 
physician who is designated to examine 
the veteran review the evidence in the 
claims folder including a complete copy 
of this REMAND and acknowledges such 
review in the examination report.  All 
necessary tests should be conducted.  The 
physician must set forth the complete 
rationale underlying any conclusions 
drawn or opinions expressed, to include, 
as appropriate, citation to specific 
evidence in the record in a legible 
report.  

4.  The AMC or RO must issue a statement 
of the case pertaining to the issue of 
service connection for an acquired 
psychiatric disorder, other than PTSD, 
claimed as schizophrenia.  Only if the 
veteran submits a timely substantive 
appeal will this issue be further 
considered by the Board.  

5.  Following completion of the requested 
development, the AMC or RO should re-
adjudicate the issues of whether new and 
material evidence has been received to 
reopen the claim for service connection 
for residuals of eye injury, and 
entitlement to service connection for 
PTSD, based on all the evidence of record 
and all governing legal authority, 
including the VCAA.  If the benefits 
sought on appeal are not granted, the 
veteran and his representative should be 
provided with a supplemental statement of 
the case and afforded a reasonable 
opportunity to respond thereto.  
Thereafter, the claims folder should be 
returned to the Board for further 
appellate consideration.  

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).  

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans Benefits Act of 2003, Pub. L. No. 
108-183, § 707(a), (b), 117 Stat. 2651 (2003) (to be codified 
at 38 U.S.C. §§ 5109B, 7112).



	                  
_________________________________________________
	Mark D. Hindin
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).  

